DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for an examiner’s amendment was given via email by Wan Chieh Lee (Reg. No. 57,297) on 4/8/2021.
The application has been amended as follows: 

Claims 1-24 are amended as follows:

	Regarding claim 1,
1.	(Currently Amended) A method for application of a composition to a treatment surface of a user, comprising:
projecting, by an optical emitter, a plurality of fiducials to the treatment surface, wherein the plurality of fiducials form a pattern;
obtaining, by a detector arrangement, image data corresponding to an image of an area of the treatment surface marked with the fiducials;
, wherein the morphology of the area of the treatment surface is determined using the fiducial points corresponding to corners of the pattern;
identifying, by the processing arrangement, a region within the image aligning to a location within the area of the treatment surface aimed for application of the composition by an applicator arrangement, the region aligning to the aimed location of the applicator arrangement is identified based on the morphology of the area of the treatment surface;
analyzing, by the processing arrangement, the image data to determine whether the identified region within the image corresponds to an artifact; and
selectively applying, by an applicator arrangement, the composition to the location within the area of the treatment surface when the artifact is detected from the identified region, wherein the applicator arrangement comprises a nozzle configured to deposit the composition from a pressurized reservoir to form a thin layer of the composition on the treatment surface.

	Regarding claim 1,
2. (Original) The method of claim 1, wherein the treatment surface is a skin of a face of the user.

	Regarding claim 3,
3. (Original) The method of claim 1, wherein at least 3 fiducials are projected to the treatment surface.

	Regarding claim 4,
4. (Original) The method of claim 1, wherein the plurality of fiducials forms a checkerboard pattern.

	Regarding claim 5,


	Regarding claim 6,
6. (Original) The method of claim 1, wherein the morphology is determined by analyzing the image data to determine, for each fiducial, a distance between the optical emitter and a height of a position on the treatment surface marked by each fiducial.

	Regarding claim 7,
7. (Original) The method of claim 6, wherein the distance is determined by analyzing the image data to compare a fiducial position of each fiducial within the image to calibration data, the calibration data correlating regions within calibration images of a calibration substrate captured by the detector arrangement to distances between the optical emitter and the calibration substrate.

	Regarding claim 8,
8. (Original) The method of claim 6, wherein the morphology comprises at least one of a curvature and a tilt of the area of the treatment surface.

	Regarding claim 9,
9. (Original) The method of claim 1, wherein the processing arrangement determines whether the identified region corresponds to the artifact based on a reflectance of the treatment surface detected in the image.

	Regarding claim 10,
10. (Original) The method of claim 1, wherein the composition is a cosmetic composition comprising a reflectance modifying agent.

	Regarding claim 11,
11. (Original) The method of claim 1, wherein the composition comprises an active ingredient for treating a skin condition.

	Regarding claim 12,
12. (Previously Amended) The method of claim 1, wherein the analyzing step comprises adjusting the image data to reduce distortions to the fiducials captured within the image, and determining the morphology of the area of the treatment surface based on the fiducials captured within the image using the processed image data.

	Regarding claim 13,
13. (Original) The method of claim 12, wherein the image data is adjusted using a second set of image data corresponding to at least one component of a second image of the area of the treatment surface obtained by the detector arrangement, wherein the second image is not marked with the fiducials.

	Regarding claim 14,
14.	(Currently Amended) A handheld device for applying a composition to a treatment surface, comprising:
an optical emitter configured to project a plurality of fiducials to the treatment surface, wherein the plurality of fiducials form a pattern;
a detector arrangement configured to obtain image data corresponding to an image of an area of the treatment surface marked with the fiducials;
an applicator arrangement configured to apply the composition to a location within the area of the treatment surface, wherein the applicator arrangement comprises a nozzle configured to deposit the composition from a pressurized reservoir to form a thin layer of the composition on the treatment surface; and 
wherein the morphology of the area of the treatment surface is determined using the fiducial points corresponding to corners of the pattern, analyze the image data to determine whether the identified region corresponds to an artifact, and direct the applicator arrangement to selectively apply the composition to the location when the artifact is detected from the identified region.

Regarding claim 15,
15. (Original) The handheld device of claim 14, wherein the plurality of fiducials comprises at least 3 fiducials.  

	Regarding claim 16,
16. (Original) The handheld device of claim 14, wherein the at least one optical emitter comprises a fiducial light source and a template through which light from the fiducial light source would pass to project the plurality of fiducials to the area of the treatment surface.  

	Regarding claim 17,
17. (Original) The handheld device of claim 14, wherein the plurality of fiducials forms a checkerboard pattern.  

	Regarding claim 18,
18. (Original) The handheld device of claim 14, wherein the detector arrangement comprises at least one light source for delivering light to the area of the treatment surface, and at least one sensor for 

	Regarding claim 19,
19. (Original) The handheld device of claim 14, wherein the applicator arrangement comprises a nozzle configured to deposit the composition from a pressurized reservoir to form a thin layer of the composition on the treatment surface.  

	Regarding claim 20,
20. (Original) The handheld device of claim 14, wherein the composition comprises at least one of a reflectance modifying agent and an active ingredient for treating a skin condition.  

	Regarding claim 21,
21. (Original) The handheld device of claim 14, wherein the processing arrangement determines the morphology by analyzing the image data to determine, for each fiducial, a distance between the optical emitter and a height of a position on the treatment surface marked by each fiducial.  

	Regarding claim 22,
22. (Previously Presented) The handheld device of claim 21, further comprising a non-transitory computer-accessible medium configured to store calibration data, the calibration data correlating regions within calibration images of a calibration substrate captured by the detector arrangement to distances between the optical emitter and the calibration substrate, and wherein 5Attorney Docket No.: 40231/00202 (JCO6025USNP1) the processing arrangement determines the distance between the optical emitter and the height of the position on the treatment surface marked by each fiducial by comparing a fiducial position of each fiducial within the image to the calibration data. 
 
	Regarding claim 23,


	Regarding claim 24,
24. (Original) The handheld device of claim 14, wherein the processing arrangement determines whether the region within the image includes the artifact based on a reflectance of the treatment surface detected in the image.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1 and 14, the closet prior art does not specifically teach or reasonably suggest wherein the plurality of fiducials form a pattern; wherein the morphology of the area of the treatment surface is determined using the fiducial points corresponding to corners of the pattern; and wherein the applicator arrangement comprises a nozzle configured to deposit the composition from a pressurized reservoir to form a thin layer of the composition on the treatment surface. Dependent claims 2-23 and 15-24 are allowed for the reasons concerning the independent claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        04/12/2021